Mr. Justice Robb
delivered the opinion of the Court:
It is not disputed that the defendant owed plaintiff the duty of keeping this elevator in a reasonably safe condition. While the weight of authority is to the effect that the operator of a freight elevator is required to use only reasonable care and diligence to keep it safe, the inherently dangerous character of such an instrumentality has always been considered in the determination of the question of what amounted to such reasonable care and diligence. Although such an elevator is intended to be used for the carriage of freight, its operation and control require the presence, upon or about it, of a human agent.
In Wilson v. Escanaba Woodenware Co. 152 Mich. 540, 116 N. W. 198, which was an action for damages resulting from an alleged defect in a freight elevator which was being so used at the time of the accident, the court said: “This elevator, like *60all other similar ones, was an instrumentality inherently dangerous. Weak cables are certain to precede disaster if not changed, and it is the master’s duty to exercise ordinary and reasonable care and diligence to discover and correct any deficiency which shall result from use or lapse of time. The degree of care in examining for defects is said to be such as a person of ordinary prudence would use under similar circumstances, and it must have a relation to the character of the machine and the gravity of the consequences of accident. Hence, ordinarily, these questions are for a jury. 1 Labatt, Mast. & S. 160 et seq.; 26 Cyc. pp. 1134, 1140, et seq.; McDonald v. Michigan C. R. Co. 108 Mich. 7, 65 N. W. 597.”
In Bruce v. Beall, 99 Tenn. 303, 41 S. W. 445, the court, speaking of the degree of care required of the master operating a freight elevator, said: “ ‘And it may be added that this duty of the employer to exercise reasonable care to see that the machinery and. its appliances which he provides for his employee, are suitable and sufficient, and as safe as care and skill can make them, is ‘in proportion to the importance of the business and the perils incident to it.’ Nashville & C. R. Co. v. Elliott, 1 Coldw. 616, 78 Am. Dec. 506; Nashville & D. R. Co. v. Jones, 9 Heisk. 28.”
In Wise v. Ackerman, 76 Md. 375, 25 Atl. 424, Mr. Chief Justice Alvey, in delivering the opinion of the court, said: “But an elevator is in many respects a dangerous machine, and though it may be primarily intended only as a freight elevator, yet, if the employees, in the course of their employment, are authorized or directed to use the elevator as means of personal transportation, the employer, controlling the operation of the elevator, is required to exercise great care and caution both in the construction and operation of the machine; so as to render it as free from danger as careful foresight and precaution may reasonably dictate.” See also McGuigan v. Beatty, 186 Pa. 329, 40 Atl. 490.
The jury, therefore, in determining the question as to what would constitute reasonable care on the part of the defendant in keeping this elevator in repair, are entitled to take into com *61sideration the character of this instrumentality, its liability to get out of repair, and the consequences reasonably likely to ensue from any negligence in that regard. The evidence tends to show a condition to which the sudden upward movement of the elevator was directly attributable. It also tends to show that such condition was known or ought to have been known to the defendant, owing to its easily discoverable character. It was therefore for the jury to say whether, upon the whole evidence, the defendant had exercised rasonable care and diligence.
The rules of law governing the determination of the question as to what is the proximate cause of an injury have been so many times discussed, both in the Supreme Court of the United States and in this court, that it would be a waste of time to do more than cite the eases upon that question. Atchison, T. & S. F. R. Co. v. Calhoun, 213 U. S. 1, 53 L. ed. 671, 29 Sup. Ct. Rep. 321; Munsey v. Webb, 37 App. D. C. 185; Steven v. Saunders, 34 App. D. C. 321; Washington, A. & Mt. V. R. Co. v. Lukens, 32 App. D. C. 442. The practical question here is whether, in the sequence of events between the defendant’s default, — assuming for the present that there was such a default, — and the plaintiff’s injury, an entirely independent and unrelated cause intervened, or whether that injury was the immediate, natural, and probable consequence of such default.
Certainly plaintiff’s injury was traceable to the defendant’s negligence. Under the evidence the jury would have been warranted in finding that but for tbat negligence the accident would not have occurred. This elevator was furnished ror the very use to which it was being put. The chute was one of the instrumentalities by. which the loading of the ice was effected. It formed the necessary connection between the elevator and the car, and projected on an incline from one to the other. When, therefore, a cake of ice was released into the chute at the elevator door, it was inevitable, under the law of gravity, that it would be precipitated into the car. This the defendant must have known. Taking into consideration all *62the circumstances attending the accident, we think it clearly a question for the jury to determine whether the result was the natural and probable consequence of. the defective condition of the elevator, if defect there was, and hence that such result ought to have been foreseen by a reasonably prudent man. Had the coemployee been injured by being thrown outside the elevator when it jumped, would it not be evident that the defective condition of the elevator was the proximate cause of his injury and yet the evidence before us would have warranted the jury in finding that the jumping of the elevator was the cause of the sliding of the cake of ice which, when released, was bound to be precipitated to the other end of the chute, where the plaintiff, in the proper discharge of his duties, was likely to be. Again, supposing there had been no chute and the ice had been thrown to the ground, cake by cake, as called for by plaintiff. Had the plaintiff, while immediately below the elevator door in the proper discharge of his duties, been struck by a cake of ice prematurely projected from the elevator by its jumping, as in this case, could it be contended that the jumping of the elevator was not the proximate cause of the injury? We can see no real difference between such a case and the present. The cake of ice, if prematurely released, was as certain to reach the plaintiff in one case as in the other. Without further elaboration, we rule that the case should have been submitted to the jury.
Judgment reversed, with costs, and the cause remanded for further proceedings. Reversed and remanded.